Citation Nr: 1100736	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  02-17 747	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability, to include as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Sandra W. Wischow, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from February 1941 to January 
1946.

This appeal to the Board of Veterans Appeals (Board) arises from 
a September 2002 rating action the denied direct service 
connection for a bilateral knee disability, and a September 2003 
rating action that denied service connection for a bilateral knee 
disability as secondary to service-connected bilateral pes 
planus.

In June 2004, the undersigned Veterans Law Judge advanced this 
appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

By decision of June 2004, the Board denied service connection for 
a bilateral knee disability.  The Veteran appealed the denial to 
the U.S. Court of Appeals for Veterans Claims (Court).  By June 
2005 Order, the Court vacated that part of the June 2004 Board 
decision that denied service connection for a bilateral knee 
disability, and remanded the matter to the Board for compliance 
with instructions contained in a June 2005 Joint Motion for 
Remand of the appellant and the VA Secretary.

By decision of November 2005, the Board remanded the issue of 
service connection for a bilateral knee disability to the RO for 
further development of the evidence and for due process 
development.

By decision of August 2006, the Board denied service connection 
for a bilateral knee disability.  The Veteran appealed the denial 
to the Court.  By October 2007 Order, the Court vacated that part 
of the August 2006 Board decision that denied service connection 
for a bilateral knee disability, and remanded the matter to the 
Board for compliance with instructions contained in a September 
2007 Joint Motion of the appellant and the VA Secretary.

By decision of August 2008, the Board remanded the issue of 
service connection for a bilateral knee disability to the RO for 
further development of the evidence and for due process 
development.

The appeal is again REMANDED to the RO.  The VA will notify the 
appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010)), and the Court's Orders, the 
Board finds that all notice and development action needed to 
render a fair decision on the claim on appeal has not been 
accomplished.

The Veteran contends that he suffers from a bilateral knee 
disability that either had its onset in service, or is 
proximately due to or the result of his service-connected 
bilateral pes planus.

Under the applicable criteria, service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2010).  See also Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995), holds that 38 C.F.R. 
§ 3.310(a) authorizes a grant of service connection not only for 
disability caused by a service-connected disability, but for the 
extent of additional disability resulting from aggravation of a 
non-service-connected disability by a service-connected one.

Appellate review discloses that in September 2010, P. C. Webb, 
M.D., of the VA Black Hills Health Care System rendered an 
opinion for the record with respect to the issue of whether the 
veteran's service-connected bilateral pes planus caused the 
veteran's bilateral knee arthritic degenerative joint disease.  
However, Dr. Webb did not discuss the matter of whether the 
veteran's non-service-connected bilateral knee disability was 
aggravated by the service-connected bilateral pes planus. 

Where the record does not adequately reveal the current state of 
a disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Inadequate 
medical evaluation frustrates judicial review.  Hicks v. Brown, 8 
Vet. App. 417, 422 (1995).  Under the circumstances, the Board 
finds that this case must thus be remanded to the RO to obtain a 
supplemental statement from Dr. Webb to resolve the secondary 
service connection issue on appeal.  The RO is advised that a new 
examination of the Veteran is not necessary unless Dr. Webb is 
unable to furnish the additional information without another 
examination of the Veteran, or Dr. Webb is unavailable, and a new 
examination by another examiner is necessary.  

If another VA examination of the Veteran is needed, he is hereby 
advised that failure to report for such examination, without good 
cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2010).  Examples of good cause include, but are not limited to, 
the illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran does not report for 
any scheduled examination, the RO must obtain and associate with 
the claims folder a copy of any notice of the date and time of 
the examination sent to him by the VA medical facility at which 
it was to have been conducted.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
readjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should return the claims folder 
to P. C. Webb, M.D., of the VA Black Hills 
Health Care System for a detailed medical 
statement to supplement his prior September 
2010 report in the veteran's case.  

Dr. Webb should review the evidence in the 
claims folder and render opinions for the 
record as to whether it is at least as 
likely as not (i.e., there is at least a 
50% probability), or is not at least as 
likely as not (i.e., there is less than a 
50% probability) that any bilateral knee 
disability has been aggravated by the 
veteran's service-connected bilateral pes 
planus.  If aggravation of any non-service-
connected knee disability by the service-
connected bilateral pes planus is found, 
the doctor should attempt to quantify the 
degree of additional knee disability 
resulting from the aggravation.     

In rendering this supplemental statement, 
Dr. Webb should provide a detailed 
discussion of the veteran's documented 
medical history and assertions, as 
appropriate, and set forth the complete 
rationale for the conclusions and opinions 
reached in a printed (typewritten) report.

2.  If Dr. Webb is unavailable or unable to 
render the requested supplemental statement 
and opinions without examining the Veteran, 
the RO should arrange for him to undergo 
such examination.  If the examination is 
conducted by an examiner other than Dr. 
Webb, the claims folder must be made 
available to the medical professional 
designated to examine the Veteran, and the 
examination report should include 
discussion of his documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  The RO should request 
the examiner to respond to the questions 
posed in paragraph #1 of this Remand Order 
(as indicated above), and provide a 
complete rationale for the conclusions 
reached in a printed (typewritten) report.  

3.  If the Veteran fails to report for any 
scheduled examination, the RO must obtain 
and associate with the claims folder a copy 
of any notice of the date and time of the 
examination sent to him by the VA medical 
facility at which it was to have been 
conducted, and apply the provisions of 
38 C.F.R. § 3.655, as appropriate.

4.  To help avoid future Remand, the RO 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West,        11 Vet. App. 
268, 271 (1998).  
   
5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.             
 
6.  If the benefit sought on appeal remains 
denied, the RO must furnish the Veteran and 
his attorney an appropriate Supplemental 
Statement of the Case that includes clear 
reasons and bases for all determinations, 
and affords them the appropriate time 
period for response before the claims 
folder is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

